This is a mandamus proceeding by bond holders of the City of St. Petersburg seeking to require the respondents, as city officials, to revise their budget and to levy taxes necessary to pay the interest on the bonds which relators hold.
One of the commands of the alternative writ is that a single and uniform rate of taxation be required to be levied over all of the property in the city, as the limits thereof are defined by Chapter 15505, Special Acts 1931, Laws of Florida. The city officials resist this command on the ground that it is inconsistent with the practice which the city has consistently followed in the past, in the belief that it had no authority under the law to disregard the provisions of certain annexation ordinances adopted by the city under Section 3054 C. G. L. 1921 R. G. S., et seq. These ordinances were to the effect that areas annexed to the City of St. Petersburg under such ordinances should not be taxed for principal, interest or sinking fund of bonds of the city outstanding at the time of the respective annexation *Page 744 
proceedings. Under such ordinances zones 1, 2, 3 and 4 were provided for, each of such zones representing an area of the City of St. Petersburg as its limits were defined, when certain of relators' bonds were issued. To grant the command of the alternative writ of mandamus as it is now drawn, would require us to disregard the zone system which the city has set up and heretofore followed, for handling its taxes. To exact the levy of a uniform tax rate over the entire city for its bonded debt, would require us to disregard those express provisions of the annexation ordinances which undertook to protect the annexed areas from being taxed by the city authorities for previously issued bonds authorized by the city before the annexation occurred.
It is a universally accepted and fundamental tenet of municipal security law, that all the provisions of the statutes and ordinances of a city in force at the time that public securities are issued and sold, become a part of the city's contract with its security holders. Dos Amigos vs. Lehman,100 Fla. 1313, 131 Sou. Rep. 533. Relators admit this rule to be applicable to the bonds they hold. And in the case at bar they admit also, that under its operation and effect as applied to the present proceeding, they have no contract rights under their bonds to hold subsequently annexed territorycontractually liable for taxation to pay principal, interest and sinking fund of such of their bonds as were issued before the annexation took effect under the ordinances which expressly preserved the freedom of the added territory from liability for such pre-existing bonded debts.
But relators say that their request for a uniform tax levy upon all of the property in the city as now constituted under the 1931 charter, is predicated upon the theory that new charter acts of the legislature have been enacted after the annexation ordinances were adopted and that these subsequent *Page 745 
legislative acts have withdrawn the right of the city as now constituted to continue to levy a less rate of tax upon property in zones 2, 3 and 4 than in zone 1. Such subsequent legislative acts are alleged to be Chapter 13377, Special Acts 1927, Chapter 14389, Special Acts 1929, and Chapter 15505, Special Acts of 1931.
The evident purpose of this mandamus suit is to enforce the contract rights of the relators as holders of outstanding bonds of the City of St. Petersburg. But such contract rights admittedly do not include a right on the relators' part to demand a uniform levy over the entire territorial limits of the city, since the present limits of St. Petersburg embrace territory annexed to the municipality under valid ordinances which provided that the annexed territory should not by reason of the annexation alone become liable to be taxed to pay the bonded debts of the city which were incurred prior to the annexation. Such ordinances being valid, they must accordingly be given effect unless some subsequent act of the legislature can be found which by its enactment has either expressly, or bynecessary implication, repealed the provisions of the annexation ordinances under consideration. But relators contend that such subsequently enacted legislation exists. And in support of their argument to this effect they say that Chapter 13377, Acts of 1927, as amended by Chapter 14389, Acts of 1929, were complete in themselves and set up a scheme of taxation for the city which by necessary implication, if not expressly, effected a repeal of the prior legislative authority of the city to continue to maintain its zone system of tax levies for its bonded debt, in order to comply with the provisions of the annexation ordinances provided for exemption of annexed areas from taxation to pay pre-existing debts. Relators argue also that the only way a conclusion to the contrary could be arrived at, would be on the theory that the ordinances annexing zones 1, 2, 3 and 4 *Page 746 
to the city are still in full force and effect despite the enactment of Chapters 13377, Acts of 1927, 14389 Acts of 1929 and 15505, Acts of 1931.
A majority of the court are of the opinion that under the acts of the legislature just mentioned, the several ordinances annexing zones 1, 2, 3, and 4 to the City of St. Petersburg are still in full force and effect, and are still binding upon the relators because each of said subsequently enacted charter acts expressly provides for continuing in full force and effect all pre-existing outstanding municipal ordinances not in conflict with the terms of the acts themselves. A majority of the court are likewise of the opinion that despite the general terms of the legislative acts referred to, there is no necessary conflict between the scheme of municipal taxation set up by such acts, and a continued recognition of the validity of the annexation ordinances as a limitation upon the city's right to tax the annexed territory for prior debts.
The annexation ordinances were passed under a general law of the state in force at the time relators' bonds were issued. See Section 3054 C. G. L. et seq. The provisions of such general law, while not amounting to a contract between the City of St. Petersburg and the taxpayers of the annexed territory, were nevertheless intended to confer upon the inhabitants of the territory annexed, a valuable guaranty of law that the annexed territory would not thereafter be held liable to taxation for debts issued by the city before the annexation took place, unless future legislation should be passed expressly repealing such guaranty and making such annexed territory so liable.
This court has held that where territory has been annexed to a municipality under said general law, the exemption from taxation of the annexed territory applies only to the original bonds which were issued and outstanding before the annexation took place, and that such exemption *Page 747 
is one which can be dispensed with by future legislative action since the inhabitants of the territory exempted acquire a statutory, but not a contractual right, to insist upon the continuance of their exempt status so long as the statutory law remains unchanged. See State vs. City of Miami, 103 Fla. 54,137 Sou. Rep. 261.
But this court also regards the proposition to be sound, which holds that when the Legislature passes a municipal charter act, and in such act recognizes and continues the existence of all outstanding municipal ordinances, including annexation ordinances operating as a limitation upon the city's right to tax the inhabitants of annexed territory for bonded debt incurred before their property was annexed, that in order to authorize the municipality to depart from the limitations imposed by the ordinances of annexation, specific and express language must be set forth in such new charter act clearly showing an intention on the part of the Legislature to nullify and supersede the terms of the annexation ordinances which were intended to confer a valuable privilege on the inhabitants of the annexed territory to be exempt from taxation for debts they had no voice in making, which valuable privilege is to be regarded as operating as a continuing limitation upon the taxing authority of the municipality until such limitation has been expressly repealed, or repealed by the necessary implication of language of such clear import, that no other reasonable intent is deducible therefrom.
The recognition of this rule imposes no hardship upon bondholders, nor does it in anywise impair their rights as such. Under it the bondholders of the city get all that their contract calls for and are only denied the benefit of an additional right claimed which rests on uncertain or doubtful language in a statute which should not be construed as intended to take away valuable privileges from the people, unless such a conclusion is inescapable. *Page 748 
A reasonable interpretation of Chapters 13377, 14389 and 15505, supra, discloses no intent on the part of the legislature in enacting them, to destroy the limitations previously imposed upon the taxing power of the City of St. Petersburg by the terms of annexation ordinances under which its limits were extended under the general law. And until such limitations are abolished by legislative action evidenced by language of clear import to that effect, those limitations must be regarded as still in effect.
It follows that if the city has no power to levy a city wide tax for relators' bonds, that there is no enforceable duty on its part to do so in response to the commands of the alternative writ. And to the extent that the alternative writ commands more to be done by the respondents than may be lawfully required of them, it is bad and should be quashed, with leave to relators to amend within ten days.
In all other respects the Court holds that the alternative writ is good and that the return of the respondents thereto presents no bar against the issuance of a peremptory writ to require the doing of the other things commanded to be done. The necessary effect of this holding is that relators are entitled to the issuance of a peremptory writ upon the amendment of the alternative writ to conform to the holding of this opinion, and upon such amendment being made within the time aforesaid, it is ordered that such peremptory writ do issue.
Alternative writ of mandamus quashed with permission to amend in certain particulars. Peremptory writ ordered conditioned upon amendment being made.
BUFORD, C.J. AND WHITFIELD, BROWN AND DAVIS, J.J., concur.
ELLIS, J., concurs in the conclusion.
  TERRELL, J., dissents. *Page 749
                Opinion filed November 30, 1932.